DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive.  Applicant argues Simmons et al. (US 9,494,760 B2) fails to disclose or reasonably suggest “wherein at least a portion of one of the repositionable mezzanines is positioned between at least two vertically oriented tabs.”  The Examiner respectfully disagrees, as Simmons et al. explicitly shows mezzanines 180a/180c located between at least two vertically oriented tabs 118.  For example, mezzanine 180a is located between vertically oriented tab 118 on the left side of the tray and vertically oriented tab 118 on the right side of the tray (Fig 2), and the same is sufficient to meet the limitation of the claim.  The rejection is maintained.  This Action is Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al. (US 9,494,760 B2).
Re. Claim 1, Simmons et al. discloses a multi-zoned, high-capacity splice organizer tray 100 (Fig 2; col. 4 lines 33-39), comprising:
a tray body 101, having a base 102 that extends longitudinally from a first end 103a to a second end 103b, wherein the base 102 includes a plurality of cable entrances 105 at the first end 103a (Figs 2-3A; col. 4 lines 53-59),
a first interconnection layer 130a disposed on the base 102, comprising a first optical component insert 170a and a first repositionable mezzanine 180a (Fig 2; col. 6 lines 17-20 and 50-67),
a second interconnection layer 130b substantially aligned horizontally with the first interconnection layer 130a, the second interconnection layer 130b comprising a second optical component insert 170c and a second repositionable mezzanine 180c (Fig 2; col. 6 lines 17-20 and 50-67);
wherein defined in the splice organizer tray 100 is a plurality of horizontal fiber zones for storage of fiber optic cables routed through the plurality of cable entrances 105, wherein each horizontal fiber zone is bounded by a divider 115 (Fig 3A; col. 6 lines 5-10); and
wherein defined in the splice organizer tray 100 is a plurality of vertical fiber zones, and wherein each vertical fiber zone is bounded by a plurality of vertically oriented tabs 118 arranged at different heights along a side wall 108 of the splice organizer tray (Fig 3A; col. 5 lines 27-31); and
wherein at least a portion of one of the repositionable mezzanines 180a/180c is positioned between at least two vertically oriented tabs 118 (Fig 2).
Re. Claims 2 and 5, Simmons et al. discloses each optical component insert 170 is disposed within a shallow channel formed in the base 102 wherein each of the plurality of optical component inserts 700 is configured to hold a first plurality of optical components (Fig 2-3A; col. 4 lines 63-67).  Simmons et al. also discloses each optical component insert can be selected from the group consisting of optical splitters, mass fusion splices, single fusion splices, multifiber mechanical splices and mechanical splices (col. 7 lines 9-46).
Re. Claims 3 and 4, Simmons et al. discloses each repositionable mezzanine 180 comprises a generally rectangular panel 182 and a plurality of legs 184 extending downwardly to couple with the base 102, and the base 102 comprises a plurality of catches to couple with each optical component insert 131 (Fig 4A-4C; col. 8 lines 1-15).
Re. Claim 6, Simmons et al. discloses each optical component insert is configured to hold fusion splices (col. 5 lines 60-64; col. 7 lines 23-25).
Re. Claim 7, Simmons et al. discloses each optical component insert is configured to hold mechanical splices (col. 5 lines 60-64; col. 7 lines 23-25).
Re. Claim 8, Simmons et al. discloses a latch disposed on the first end 103a of the base 102, wherein a connection mechanism 160 comprising said latch is configured to connect the splice organizer tray 100 to at least a second splice organizer tray (Fig 2; col. 6 lines 36-55).
Re. Claim 9, Simmons et al. discloses the splice organizer tray 100 further comprises a side wall 108 extending from the base 102, from a first corner at the first end 103a of the base 102 around the second end 103b of the base 102 to a second corner at the first end 103a of the base 102 (Figs 2-3A; col. 4 lines 53-59).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	11/9/22